Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-5, 7-14, and 28-33 are the claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 12/13/2018, 01/23/2020, 07/14/2021, and 08/02/2021 have been considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities: 
Please change “wherein detected sounds greater than 25%) require” to read “wherein detected sounds greater than 25% require”
Claim 28 is objected to because of the following informalities: 
Please change “a circular piezo cap comprising a top and a bottom an inner face and an outer face,” to read “a circular piezo cap comprising a top and a bottom and an inner face and an outer face,”
There appears to be a typo in “said piezo disposed of within said opening, with the bottom of the perimeter support engaged to an adhered to said flange.” The examiner believes the limitations is most likely “engaged to and adhered to said flange.”
Claim 29 is objected to because of the following informalities: 
Please change “proceeding to a second quality control procedure where said detected sound is within 25% of the frequency of the pre-determined sound signature or if said detected sound is within 25% of the frequency of the pre-determined sound signature or replacing said sensor element…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 28 invokes of 35 U.S.C. 112(f) by reciting “attachment means for securing said disposably piezo assembly to an assembly base.” 
In [0063] of the specification filed 12/13/2018, “the attachment means being a magnet, one-half of a quarter turn locking mechanism; a groove, a pin, or threading.” In [0198], threaded fasteners 134 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein if the comparison between said detected tones and said pre-determined tones has a variance of more than 10% relative to the frequency, then the sensing element needs to be replaced.” It is unclear if the statement of replacing the sensing element if the variance is more than 10% is a requirement of the method or if it is merely a statement of best practice. The limitation of replacing the sensing element is not positively claimed so it is unclear what its current function is. Revising the limitation to read “wherein the sensing elements are replaced if the comparison between said detected tones and said pre-determined tones has a variance of more than 10% relative to the frequency” would require the step of replacing the sensor in the method claim. The above revision is merely an example of one possible solution meant to help clarify the examiners position. For the purpose of examination, the replacement of the sensing elements will not be required since that is the 
Claim 7 recites a similar limitation “wherein in step b, if the detected sounds compared to the predetermined sound signature have a variance of more than 25% relative to frequency, then the sensing elements need to be repositioned.” It is unclear if the limitation “need to be repositioned” is a requirement of the method claim or merely exemplary of a best practice. A similar revision as recited above for claim 1 would positively claim the limitation. E.g. “wherein in step b, the sensing element is repositioned if the detected sounds compared to the predetermined sound signature have a variance of more than 25% relative to frequency.” For the purpose of examination, the repositioning of the sensing elements will not be required since that is the broader interpretation of the claim. However, the limitations will be addressed if possible to expedite compact prosecution.
Claim 8 recites the limitation “wherein the difference is more than 100% relative to frequency, then repeating step a.” There is insufficient antecedent basis for the limitation “the difference” in the claim. It is unclear if the difference is referring to the at least 10% variance in the first quality control procedure or the 25% variance of the second quality control procedure. It also appears that the limitation is attempting to be written as an “if…then” clause, but the word “if” is missing after “wherein.” An exemplary revision would be “wherein if the variance in the first/second quality control procedure is more than 100% relative to frequency, then repeating step a.” 
Claim 9 recites the limitation “wherein if said tones are within 10% of the frequency.” There is insufficient antecedent basis for “the tones” and “the frequency” in the claim. The claim introduces both a predetermined set of tones and a detected set of tones.
Claim 9 recites the limitation “wherein if said tones are within 10% of the frequency, the quality control procedure is passed, wherein the quality control fails, replacement of one or more sensing elements is required.” It is unclear is the replacement of the one or more sensing elements is a required 
Claim 9 further recites “wherein detected sounds within 25% of the frequency of the sound signature indicates an appropriate position, and wherein detected sounds greater than 25%) require repositioning of one or more of the sensors.” There is insufficient antecedent basis for the limitation “one or more of the sensors.” It is unclear if repositioning the one or more sensors is a requirement of the method claim or not. The claim could be rewritten similarly as above. E.g. “indicating an appropriate position for the one or more sensing elements if the detected sounds are within 25% of the frequency of the sound signature or repositioning the one or more sensing elements if the detected sounds are greater than 25% of the frequency.” For the purpose of examination, the replacement and repositioning of the sensing elements will not be required since that is the broader interpretation, however, the limitations will be addressed if possible to expedite compact prosecution.
Claim 2-6, 10-14, and 28 are ultimately dependent on claims 1 or 9 and inherent the indefiniteness issues. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaskoun (US 20150150505 A1) and in view of Fredelake (US 20160158546 A1), Voix (US 20050123146 A1), and Sandler (US 20040249293 A1).
Regarding Claim 1, Kaskoun discloses a method for measuring sound from vortices in the carotid artery ([0103], a pulse sensing detachable sensor pod may need to be positioned at a location where a pulse can be observed, such as over a vein or in the vicinity of the heart) comprising:
[0105], the detachable sensor pods may be configured with a mechanism for determining whether a proper placement has been achieved.), wherein said second quality control procedure is performed by detecting blood flow through the desired location and comparing said detected sounds to a pre-determined sound signature ([0106], For example, in order for the position to be considered proper or “successful,” the sensor signal may need to be at a threshold level or exhibiting a characteristic pattern associated with the desired physical or physiological parameter); and 
c. detecting sounds ([0108], When detachable sensor pod has been successfully placed on the body, the detachable sensor pod's sensor begins sensing or measuring its physical or physiological parameter in block 515).
However, Kaskoun does not explicitly disclose performing a first quality control procedure on at least two sensing elements, wherein said quality control procedure is performed by playing a pre-determined set of tones within a base unit, wherein said at least two sensing elements detect said set of tones and wherein said detected tones are compared to said predetermined set of tones, wherein if the comparison between said detected tones and said pre-determined tones has a variance of more than 10% relative to the frequency, then the sensing element needs to be replaced; and wherein said second quality control procedure is performed by detecting blood flow through the carotid artery; and that the sounds are generated by the vortices in the carotid artery for at least 30 seconds.  
Fredelake teaches a method in the analogous art of determining proper functionality of acoustic sensors ([0013], Systems and methods for detecting degradation of a microphone included in an auditory prosthesis system) comprising performing a first quality control procedure on at least two sensing elements ([0036], sound processor 104 may determine that a quality level of microphone 102 is at or above an acceptable level), wherein if the comparison between said detected tones and said pre-determined tones has a variance ([0042], comparator 308 may determine a difference between the signal characteristic value and the reference signal characteristic value 310 (e.g., by subtracting one value from another, determining a ratio of one value to another, etc.)) of more than a threshold relative to the frequency ([0044], reference signal characteristic value 310 may include a spectral shape value (frequency element) representative of a spectral shape of the reference signal), then the sensing element needs to be replaced ([0055], In this manner, a user (e.g., the patient, a clinician, etc.) may be made aware of the degraded microphone 102 and take one or more actions to address the quality level of microphone 102 (e.g., by cleaning, replacing, adjusting, and/or otherwise doing something to microphone 102 to increase the quality level of microphone 102)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining proper placement of sensors as taught by Kaskoun to further include detecting proper function of acoustic sensors as taught by Fredelake to allow a user to address the issue of a degraded microphone (Fredelake [0055]). One of ordinary skill in the art would recognize that applying the known technique of determining sensor functionality as taught by Fredelake to the system of determining proper sensor placement as taught by Kaskoun would yield only the predictable result of validating the sensed data based on both the position and the sensor itself. 
As a note, Fredelake does not explicitly teach the limitation wherein the threshold for variance is 10%, Fredelake teaches that if the difference between the sensed value and the reference value is above an arbitrary threshold, then the sensors are replaced.
Fredelake does not explicitly teach that the first quality control procedure includes playing a pre-determined set of tones within a base unit, wherein said at least two sensing elements detect said set of tones and wherein said detected tones are compared to said predetermined set of tones; and wherein said second quality control procedure is performed by detecting blood flow through the carotid artery; and that the sounds are generated by the vortices in the carotid artery for at least 30 seconds.  
Abstract, method and apparatus for objectively assessing acoustical performance) comprising, playing a predetermined set of tones within a base unit ([0100], apparatus 10 typically includes a controller unit 22 operatively connected to a broadband reference sound source 24 used in [0136], calibrating the sound measurement device 28 by measuring a reference sound level with the sound measurement device 28 when being submitted to a sound source 24 and when being located in a close relationship relative thereto) wherein said at least two sensing elements ([0142], steps b) and c) are simultaneously performed using first 28 and second 30 sound measurement devices) detect said set of tones and wherein said detected tones are compared to said predetermined set of tones ([0146], assessing validity of the first and second sound levels by determining coherence there between preferably within a predetermined frequency range). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining proper functionality of an acoustic sensor as taught by Fredelake to include comparing a sensed sound to a played reference sound as taught by Voix to ensure proper functioning for accurate measurements (Voix [0150]).
However, Voix does not explicitly teach wherein said second quality control procedure is performed by detecting blood flow through the carotid artery; and that the sounds are generated by the vortices in the carotid artery for at least 30 seconds.  
Sandler teaches a method of assessing vascular characteristics ([0002], methods that use the acoustic characteristics of vascular blood flow to assess vascular conditions) wherein the region of interest is the carotid artery ([0033], used to detect compromise (e.g., an occlusion or stenosis) within one or more of the carotid arteries) and comprises the step of detect sounds generated by the vortices in the carotid artery for at least 30 seconds ([0069], To establish baseline acoustic characteristics, block 400 acquires and digitizes a first set of acoustic signals from a plurality of skin surface locations using acoustic sensors in manners similar or identical to those described above in connection with blocks 100 and 102 (FIG. 3). The acquisition time employed at block 400 may be, for example, between ten and thirty seconds, or any other suitable time period). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring a general area including a pulse as disclosed by Kaskoun to include specifically monitoring the carotid artery as taught by Sandler to enable medical professionals to take measures to prevent a stroke (Sandler [0033]).

Regarding Claim 2, Sandler further teaches wherein the sounds detected from the vortices in the carotid artery are between 40 Hz and 3000 Hz ([0037], the signal conditioning block 34 may include a low-pass filter having a cutoff frequency of about 2000 Hertz (Hz). Alternatively or additionally, a high-pass filter may be incorporated within the signal conditioning block 34. This high-pass filter may, for example, have a cut-off frequency of about 75 Hz so that undesirable noise, such as muscle noise or other low frequency noise, is substantially attenuated or eliminated before the signals sent by the sensors 31-33 are processed further. Range after filtering is 75-2000 Hz).  

Regarding Claim 3, Sandler further teaches wherein a further step (d) comprises eliminating sounds from the carotid artery that are outside of the range of 40 Hz and 3000 Hz ([0037], the signal conditioning block 34 may include a low-pass filter having a cutoff frequency of about 2000 Hertz (Hz). Alternatively or additionally, a high-pass filter may be incorporated within the signal conditioning block 34. This high-pass filter may, for example, have a cut-off frequency of about 75 Hz so that undesirable noise, such as muscle noise or other low frequency noise, is substantially attenuated or eliminated before the signals sent by the sensors 31-33 are processed further. Frequencies of 0-75 and 2000+ have been eliminated).  

Regarding Claim 4, Sandler further teaches generating a power spectral density graph of the sounds from step (d) ([0068], the power spectral density was calculated using an FFT with Hanning windowing to provide a resolution of about 16 Hz. The mean spectral densities were then calculated for pre and post angioplasty states by averaging the data from each 125 ms acquisition segment. The dominant frequency was then found by determining the frequency having the highest power level within the mean spectral density function). 

Regarding Claim 5, Sandler further teaches three sensor pods ([0036], sensors 31-33).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaskoun (US 20150150505 A1), Fredelake (US 20160158546 A1), Voix (US 20050123146 A1), and Sandler (US 20040249293 A1) as applied to claim 1 above, and in further view of Baker (US 20080221414 A1).
Regarding Claim 7, modified Kaskoun teaches the method of claim 1 as described above. 
However, modified Kaskoun does not explicitly teach wherein in step b, if the detected sounds compared to the predetermined sound signature have a variance of more than 25% relative to frequency, then the sensing elements need to be repositioned.  Baker teaches a method of determining placement of a sensor on the body (Abstract, method is provided for determining contact of a sensor with a patient's tissue) wherein if the detected sounds compared to the predetermined sound signature have a variance of more than 25% ([0052], in various respective embodiments, if the intensity of the reflected light at the exemplary water-opaque wavelength is more than 20%, 40%, or 50% greater than the intensity of the reflected light at sufficient sensor contact, the sensor 12 is determined to have poor contact with the patient's tissue) relative to frequency (the intensity of the light for a given frequency is therefore relative to the frequency), then the sensing elements need to be repositioned ([0053], If the sensor is determined not to be in good contact with the patient's tissue…the operator may attempt to reattach or reposition the sensor (block 74) to achieve suitable sensor contact). It would have been obvious before the effective filing date of the claimed invention to modify the acceptable threshold disclosed by Kaskoun for determining the proper placement of the sensor to be more than 25% as taught by Baker to avoid inaccurate indication of the patient’s condition due to incorrect sensor placement (Baker [0007]).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaskoun (US 20150150505 A1) and in view of Fredelake (US 20160158546 A1), Voix (US 20050123146 A1), Sandler (US 20040249293 A1), and Baker (US 20080221414 A1).
Regarding Claim 9, Kaskoun, Fredelake, Voix, Sandler and Baker teach a method for measuring vortices produced in the carotid artery due to plaque accumulation in the artery (From Sandler, ([0002], methods that use the acoustic characteristics of vascular blood flow to assess vascular conditions)) comprising:
(the limitations following for a. have been addressed in depth above for claim 1 where a combination of Fredelake and Voix disclose the first quality control procedure) 
a. performing a first quality control procedure on at least two sensing elements, wherein said quality control procedure is performed by playing a pre-determined set of tones within a base unit, wherein said at least two sensing elements detect said set of tones and wherein said detected tones are compared to said predetermined set of tones, wherein the quality control fails, replacement of one or more sensing elements is required;
(the following limitation is being newly addressed) 
wherein if said tones are within 10% of the frequency, the quality control procedure is passed (In Fredelake [0046]-[0047], For example, comparator 308 may determine a difference between the signal characteristic value and the reference signal characteristic value 310…Conversely, sound processor 104 may determine that the output 312 does not meet the threshold condition if output 312 is within an acceptable range of values. For example, if output 312 is less than the threshold value, sound processor 104 may determine that the threshold condition is not met (i.e., that the quality level of microphone 102 is at or above the acceptable level). The broadest reasonable interpretation of a difference between the characteristic value and the reference signal being below a threshold contains the case where the signals are equal and thus, within 10%), 
(the limitations following for b. have been address in depth above for claim 7 wherein a combination of Kaskoun, Sandler, and Baker are used to teach the limitations) 
b. performing a second quality control procedure on at least two sensing elements, wherein said second quality control procedure is performed by detecting sounds generated by blood flow through the carotid artery; wherein said at least two sensing elements detect said sounds generated by blood flow through the carotid artery, and said detected sounds are compared to a previously recorded sound signature, wherein detected sounds within 25% of the frequency of the sound signature indicates an appropriate position, and wherein detected sounds greater than 25% require repositioning of one or more of the sensors; and 
(the limitation following for c. has been addressed in claim 1 using the Sandler reference) 
c. detecting sounds generated by sounds from vortices in the carotid artery for at least 30 seconds.  

Regarding Claim 10, Sandler further teaches three sensor pods ([0047], sensors 31-33), wherein in step (c), detection of sounds generated by sounds from the vortices in the carotid artery are detected simultaneously by the sensor pods ([0047], block 100 may acquire signals from one or more of the sensors 31-33 for a period of time sufficient to capture vascular sounds or vibrations that are generated during one or more cardiac cycles).  

Regarding Claim 11, Sandler further teaches wherein the sounds detected are between 20 Hz and 3000 Hz ([0037], the signal conditioning block 34 may include a low-pass filter having a cutoff frequency of about 2000 Hertz (Hz). Alternatively or additionally, a high-pass filter may be incorporated within the signal conditioning block 34. This high-pass filter may, for example, have a cut-off frequency of about 75 Hz so that undesirable noise, such as muscle noise or other low frequency noise, is substantially attenuated or eliminated before the signals sent by the sensors 31-33 are processed further. Thus, sounds detected are between 75 and 3000 Hz).  

Regarding Claim 12, Sandler further teaches e. down sampling the detected sounds from step b from analog to digital at a sampling rate of 20KHz ([0049], Block 102 converts the analog signals acquired by block 100 into digital data or information using, for example, the A/D converter 36 shown in FIG. 2. Typically, but not necessarily, the analog data is digitized at a sampling rate of 8192 Hz. However, other sampling rates may be used to achieve any desired frequency resolution. It would be obvious for one of ordinary skill to select the sampling rate of 20kHz as it would be a mere design choice meant to optimize the desired frequency resolution); and 
f. removing sounds from the digital outside of the 40 Hz to 3000 Hz range ([0037], the signal conditioning block 34 may include a low-pass filter having a cutoff frequency of about 2000 Hertz (Hz). Alternatively or additionally, a high-pass filter may be incorporated within the signal conditioning block 34. This high-pass filter may, for example, have a cut-off frequency of about 75 Hz so that undesirable noise, such as muscle noise or other low frequency noise, is substantially attenuated or eliminated before the signals sent by the sensors 31-33 are processed further. Thus, sounds outside 75-3000 Hz are discarded).  

Regarding Claim 13, Sandler further teaches generating a Power Spectral Density plot ([0068], After digitization at 8192 Hz, the power spectral density was calculated) and detecting peaks in said plot ([0068], The dominant frequency was then found by determining the frequency having the highest power level within the mean spectral density function).  

Regarding Claim 14, Sandler further teaches determining percent stenosis from the peaks in said plot by calculating (1-fI/f2)x100 ([0075]-[0076], Block 410 then calculates the true root-mean-square (tRMS) of the spectral difference (without subtracting the mean spectral difference) for a given frequency range (e.g., 200-500 Hz). Block 410 also calculates the tRMS of the envelope and dominant frequency differences. The values calculated or generated at blocks 406, 408 and 410 are generated or calculated for each sensor. In the example of FIG. 13, a change in a vascular structure (e.g., a percent change in a blood vessel diameter, PDC) may be estimated by block 412 using the equation PDC=10+2.4*tRMS for each sensor and each acoustic characteristic for each sensor).   

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kaskoun (US 20150150505 A1), Fredelake (US 20160158546 A1), Voix (US 20050123146 A1), and Sandler (US 20040249293 A1) as applied to claim 1 above, and in further view of Bakema (US 20120232427 A1) and Spiegel (US 20170340306 A1).
Regarding Claim 28, modified Kaskoun teaches the method of claim 1 as described above. 
However, modified Kaskoun does not teach a base and at least one sensor pod; said base comprising a processor and a speaker, capable of playing a predetermined sound through said speaker;  
Bakema teaches a device for detecting stenosis in the arterial circulatory system ([0003], an infrasonic sensor, sensor pad and sensor array for holding a plurality of sensors in a set configuration…sensed information can be used to detect the level of stenosis, occlusion or aneurysm, if any, of arteries and other related diagnosis of a living organism) comprising:
 a base ([0105], sensor array 90) and at least one sensor pod ([0105], three sensor pods 32);
said sensor pod ([0095], sensor pod 32) comprising a circular piezo cap ([0093], first housing portion 34) comprising a top (In Fig. 7, the bottom is the opposite side from the surface marked 46 which mates with lower housing 36) and a bottom (top is the surface containing circular face 46 with a central opening 48 in [0093] and fig. 7)  an inner face (inner face is formed by circumferential outer side wall 52 which can be clipped, screwed or otherwise attached to the second housing portion 36 in [0093]) and an outer face ([0092], a circular face 46), with an opening ([0093], chamber for holding the piezoelectric element 40 and pad 10) between the top and bottom with the opening larger at the top than the opening at the bottom (In Fig. 7, the opening of circular face, through which pad 10 extends is smaller than the opening where the upper and lower housing portions mate); 
a flange ([0095], O-rings 44 and 42) positioned on the inner face of the opening (“the inner face of the opening” is being interpreted as the face closer to the attaching means and the O-ring 44 is located in the chamber closer to the swivel connector 38); 
 (See Fig. 9, piezoelectric element 40 in [0090]) having a top ([0090], first or upper side of the plate), a bottom (A plate as described above inherently has a bottom face opposite to the “first or upper side of the plate”), and a perimeter support ([0100], a thin ring 78 of ceramic material can be provided at the edge); 
said piezo disposed of within said opening (See Fig. 7, Piezo 40 is located within the chamber between 34 and 36), with the bottom of the perimeter support engaged to an adhered to said flange (See Fig. 12, piezo 40 is secured to the O-Rings 42 and 44 by residing in a channel 70 and being sandwiched between the two Rings); 
a printed circuit board ([0095], PCB assembly 64) having a ring shape (Circular outer edge of PCB 64 shown in Fig. 9 is a ring shape) and an outer diameter to fit within the opening and engaged to the bottom of said flange ([0095], two screws 62 are aligned with holes in a PCB assembly 64 positioned below the lower O-ring 44. Located within the chamber formed by 44 and 32); and 
on said inner face (See Fig. 7, Swivel connector 38 is located on the lower housing 32 which forms the inner face on the upper housing 34) one-half of an attachment means ([0095], swivel ball or connector 38 at the lowest point) for securing said disposably piezo assembly to an assembly base ([0107], the sensor pods 32 are preferably connected to the array 90 via the swivel ball connector 38 discussed herein).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method taught by modified Kaskoun to the sensor array taught by Bakema since the device of Bakema is designed to be a passive test that is non-emitting, non-invasive, and is configured so that anyone can conduct the test without requiring certification (Bakema [0010]).
Speigel teaches a sensor array for determining stenosis ([0003], sensor, pad and/or array can be utilized, for example, for non-invasive sensing and recording of blood flow and other related signals at very low hertz levels. The sensed information can be used to detect the level of stenosis, occlusion or aneurysm, if any, of arteries and other related diagnosis of a living organism) where a base ([0042], housing 42) comprises a processor ([0046], Held within the sensor housing 42 is a printed circuit board 50) and a speaker ([0046], a sensor vibration actuator 54), capable of playing a predetermined sound through said speaker ([0051], vibration actuator 54 induces vibration into the sensor housing 42 that is then coupled to the patient abdomen 16 via flange 40. The vibration signal propagates between sensors from the emitting sensor to the receiving sensor and appears as a narrow band waveform as shown in FIG. 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base unit taught by Bakema to include a speaker and processor as taught by Spiegel to provide usage assurance for multiple sensor system as taught by Spiegel ([0052], ensure that usage assurance is enabled for both sensors).

Claims 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler (US 20040249293 A1) and in view of Voix (US 20050123146 A1), Fredelake (US 20160158546 A1), and Kaskoun (US 20150150505 A1). 
Regarding Claim 29, Sandler discloses a method for detecting stenosis of the arterial circulatory system ([0002], apparatus and methods that use the acoustic characteristics of vascular blood flow to assess vascular conditions) comprising: 
placing said sensor element on an artery of interest ([0047], Before block 100, the sensors must be placed as shown in Fig. 2 to be used); 
detecting the flow of fluid through said artery of interest ([0047], Block 100 acquires analog electrical signals from one or more of the sensors 31-33); 
plotting a Power Spectral Density Plot ([0068], After digitization at 8192 Hz, the power spectral density was calculated using an FFT with Hanning windowing to provide a resolution of about 16 Hz); 
[0075]-[0076], Block 410 then calculates the true root-mean-square (tRMS) of the spectral difference (without subtracting the mean spectral difference) for a given frequency range (e.g., 200-500 Hz). Block 410 also calculates the tRMS of the envelope and dominant frequency differences. The values calculated or generated at blocks 406, 408 and 410 are generated or calculated for each sensor. In the example of FIG. 13, a change in a vascular structure (e.g., a percent change in a blood vessel diameter, PDC) may be estimated by block 412 using the equation PDC=10+2.4*tRMS for each sensor and each acoustic characteristic for each sensor).
However, Sandler does not explicitly disclose performing a self-diagnosis quality control procedure on a sensor element by playing a predetermined sound signature from a speaker; detecting said pre-determined sound signature with said sensor element; comparing said detected sound signature to said pre-determined sound signature; proceeding to a second quality control procedure where said detected sound is within 25% of the frequency of the pre-determined sound signature or replacing said sensor element if said detected sound is more than 25% from the frequency of the pre-determined sound signature; detecting a frequency of between 60 and 260 Hz to confirm proper position of said sensing element; moving said sensing element to a different position if a frequency between 60 and 260 Hz is not detected; upon detecting said frequency between 60 and 260 Hz, capturing data from said sensing element.
Voix teaches performing a self-diagnosis quality control procedure on a sensor element by playing a predetermined sound signature from a speaker ([0037], Said Sound measurement device… being Submitted to a reference Sound Source); 
detecting said pre-determined sound signature with said sensor element ([0037], measuring a reference Sound level with Said Sound measurement device); and
comparing said detected sound signature to said pre-determined sound signature ([0038], assessing validity of Said reference Sound level by determining that Said reference Sound level is within a predetermined Sound level amplitude range. The signature in this case being the amplitude). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Sandler to include comparing a sensed sound to a played reference sound as taught by Voix to ensure proper functioning for accurate measurements (Voix [0150]). 
Fredelake teaches a method  comprising proceeding to a second quality control procedure where said detected sound is within 25% of the frequency of the pre-determined sound signature (not required by “or”) or replacing ([0055], In this manner, a user (e.g., the patient, a clinician, etc.) may be made aware of the degraded microphone 102 and take one or more actions to address the quality level of microphone 102 (e.g., replacing to increase the quality level of microphone 102)) said sensor element (microphone 102) if said detected sound is more than a threshold from the frequency of the pre-determined sound signature ([0036], (e.g., if the difference is greater than a predetermined threshold), sound processor 104 may determine that the quality level of microphone 102 is below the acceptable level. In response, sound processor 104 may perform one or more predetermined actions associated with the quality level of the microphone (the action described in [0055] is replacing the sensor). From [0044] the reference signal characteristic value 310 may include a spectral shape value (frequency element) representative of a spectral shape of the reference signal. This combination shows that a difference in the Spectral shape (a frequency characteristic) greater than some arbitrary threshold requires replacement of the sensor). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining proper placement of sensors as taught by Kaskoun to further include detecting proper function of acoustic sensors as taught by Fredelake to allow a user to address the issue of a degraded microphone (Fredelake [0055]). One of ordinary skill in the art would recognize that setting the threshold taught by Fredelake to be 25% would be a mere design choice that would be obvious to make to optimize performance of the quality control.  
[0106], in order for the position to be considered proper or "successful," the sensor signal may need to be…exhibiting a characteristic pattern associated with the desired physical or physiological parameter); moving said sensing element to a different position if a frequency is not detected ([0107], As long as that indication of successful placement is not displayed (i.e., determination block 513="No"), a clinician may continue to reposition the detachable sensor pod until a successful placement indication is displayed); upon detecting said frequency, capturing data from said sensing element ([0108], When detachable sensor pod has been successfully placed on the body, the detachable sensor pod's sensor begins sensing or measuring its physical or physiological parameter in block 515). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sandler to include determining proper placement of the sensors as taught by Kaskoun. Proper placement of sensors increases the accuracy of the recorded results. While Kaskoun does not explicitly teach that the frequency is between 60 and 240, Sandler discloses that stenosis is mostly found in the middle frequency range (e.g., 150-600 Hz) ([0101]). It would have been obvious to one having ordinary skill in the art to set the characteristic pattern needed to determine proper placement as taught by Kaskoun to be the middle frequency range taught by Sandler as such a frequency range would most successful at recording stenosis (Sandler [0101]). 

Regarding Claim 30, Sandler further discloses performing a wavelet analysis after capturing data from said sensing element ([0050], Additionally, other data analysis techniques or algorithms such as autoregressive modeling or wavelets may be used instead of or in addition to FFTs to transform the digitized analog data into frequency domain or spectral information).
[0096], Block 620 compares XC to a threshold value XC1 (typically about 30-50%) and indicates stenosis if XC is greater than the threshold).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler (US 20040249293 A1), (US 20050123146 A1), Fredelake (US 20160158546 A1), and Kaskoun (US 20150150505 A1) as applied to claim 30 above and in further view of Wikipedia (“Spectral density estimation”). 
Regarding Claims 31 and 32, Sandler discloses calculating power spectral density. However, Sandler does not disclose the exact methods used for the calculation. Wikipedia teaches that the Burg’s method and the Welch’s are functionally equivalent calculating methods used to estimate the power spectral density after data is in the frequency domain, which the wavelet analysis as taught by Sandler accomplishes. One of ordinary skill in the art would recognize that applying one or both of the functionally equivalent power spectral density estimators to the method of Sandler would be a mere design choice and would yield equivalent results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791